The opinion of the court was delivered, July 7th 1870, by
Read, J.
Jacob Eyster died on the 30th September 1862, indebted to John Sprecher, and to Samuel Frederick, a creditor of the firm of C. W. Eyster & Co., of which the decedent was a partner. Upon these debts suits were commenced, and judgments were obtained against the executors of the decedent, and seir.e facias were issued upon them, with notice to the widow and heirs of the deceased, and judgments obtained upon them. In relation to these judgments, the master reports, “ as a fact that the claims of the estate of Samuel Frederick, deceased, and of John Sprecher, now deceased, for which judgments have been obtained, as herein-before stated, against the executors of the said Jacob Eyster, deceased, with notice to his widow and heirs, were the proper debts of the said Jacob Eyster, existing at the time of the decease, and were then and still are debts binding upon all the real estate, of which the said Jacob Eyster died seised.
The appellant, who is one of the executors of the decedent, as a purchaser of one of the pieces of the said real estate, brings this his bill to prevent the sale of it for the payment of these debts. The ground assumed is, that the Sprecher judgments were irregularly obtained. If this be so, then the remedy was at law by writ of error, and not by an application to a court of equity, but we agree with the learned judge in the court below, that there is . ao error in either of them, and that under proceedings under them, .he real estate claimed by the appellant may be sold to pay the •debt of the decedent.
If the appellant is obliged to pay this debt it is his own fault, for if he had attended to his duties as an executor the debt would have been paid long ago.
The creditors of the decedent should not suffer for the default of the executors.
Decree affirmed, and appeal dismissed at the costs of the . appellant.